190 N.W.2d 628 (1971)
187 Neb. 334
STATE of Nebraska, Appellee,
v.
LeRoy BULLARD, Appellant.
No. 38064.
Supreme Court of Nebraska.
October 8, 1971.
LeRoy Bullard, pro se.
Clarence A. H. Meyer, Atty. Gen., Calvin E. Robinson, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, McCOWN, NEWTON, and CLINTON, JJ.
BOSLAUGH, Justice.
In 1962, the defendant was charged in separate informations with first degree murder in the death of Jesse Jones and Jesse D. Drake. Later the informations were amended to charge murder in the second degree. The defendant pleaded guilty to both offenses and was sentenced to life imprisonment on each charge. The sentence on the second charge was made consecutive to the sentence on the first charge.
*629 The defendant now seeks to modify the sentence on the second charge so that it will be concurrent with the sentence on the first charge. The Post Conviction Act does not authorize such relief.
Relief under the Post Conviction Act is limited to cases in which there was a denial or infringement of the rights of the prisoner such as to render the judgment void or voidable under the Constitution of this state or the Constitution of the United States. Section 29-3001, R.S. Supp.1969. No such issue is presented here. See Annotation, 33 A.L.R.3d 335, at p. 368.
The judgment of the district court denying relief under the Post Conviction Act is affirmed.
Affirmed.